ACCEPTED
                                                                                               08-21-00039-CV
                                                                                   EIGHTH COURT OF APPEALS
                                  08-21-00039-CV                                              EL PASO, TEXAS
                                                                                             4/22/2021 2:46 PM
                                                                                        ELIZABETH G. FLORES
                                                                                                        CLERK

                        IN THE COURT OF APPEALS
                    FOR THE EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS                              FILED IN
                                                                  8th COURT OF APPEALS
                                                                      EL PASO, TEXAS
ACCREDITED SURETY AND                       §                     4/22/2021 2:46:25 PM
CASUALTY COMPANY, INC.                      §                     ELIZABETH G. FLORES
                                            §                             Clerk

     Appellant,                             §
                                            §
v.                                          §             Case No. 08-21-00039-CV
                                            §
BENCHMARK ELECTRICAL                        §
SOLUTIONS, INC., CONTROL                    §
INSULATION SERVICES, LLC,                   §
INSPECTION ASSOCIATES, INC.,                §
SUSTATE EQUIPMENT                           §
COMPANY, LLC, MARQUEZ                       §
CONSTRUCTION &                              §
MAINTENANCE, LLC, TEXAS                     §
GAMMA RAY, LLC, D/B/A TGR                   §
INDUSTRIAL SERVICES,                        §
GLOBAL WELDING SERVICES,                    §
INC., DANCAR ENERGY                         §
CONSTRUCTION, LLC, LEXICON,
INC., AND TARGA SOUTHERN
DELAWARE LLC

     Appelees,


ENTRY OF APPEARANCE AS COUNSEL FOR APPELLEE INSPECTION
                   ASSOCIATES, INC.

TO THE HONORABLE COURT OF APPEALS:

        Bret L. Strong and Kristen Bates of The Strong Firm P.C. file this Entry of

Appearance as counsel for Appellee Inspection Associations, Inc. in this cause, and

requests that all notices, copies of documents filed, and other communications in this


                                                           Notice of Appearance – Page 1 of 4
appeal be addressed to them as counsel for Appellee Inspection Associations, Inc.

The information required by Texas Rules of Appellate Procedure 6.1 (c) and 6.2 is

below.

                                 Bret L. Strong
                           Texas Bar No. 00795671
                                 Kristen Bates
                           Texas Bar No. 24073881
                              The Strong Firm P.C.
                     1790 Hughes Landing Blvd., Suite 200
                         The Woodlands, Texas 77380
                               (T) 281-367-1222
                               (F) 281-210-1361
                          bstrong@thestrongfirm.com
                          kbates@thestrongfirm.com

                                           Respectfully submitted,

                                           THE STRONG FIRM, P.C.


                                           /s/Kristen Bates
                                           BRET L. STRONG
                                           State Bar No. 00795671
                                           bstrong@thestrongfirm.com
                                           KRISTEN BATES
                                           State Bar No. 24073881
                                           kbates@thestrongfirm.com
                                           Two Hughes Landing
                                           1790 Hughes Landing Boulevard, 200
                                           The Woodlands, Texas 77380
                                           Telephone: (281) 367-1222
                                           Facsimile: (281) 210-1361

                                           ATTORNEYS FOR INSPECTION
                                           ASSOCIATES, INC.




                                                        Notice of Appearance – Page 2 of 4
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
provided to all counsel of record in accordance with the applicable Texas Rules of
Civil Procedure on this 22nd day of April, 2021.

Toni Scott Reed                                  Charles E. Wear, Jr.
Christopher R. Ward                              Law Offices of Charles E. Wear, Jr.,
Clark Hill Strasburger LLP                       PC
901 Main Street, Suite 4400 and                  1811 W. Park Row
Dallas, Texas 75202                              Arlington, Texas 76013
toni.reed@clarkhillstrasburger.com               charles@wear-law.com
christopher.ward@clarkhillstrasburger.com        Counsel for Benchmark Electrical
Counsel for Accredited Surety & Casualty         Solutions, Inc.

Mel Smith                                        T.Ragon Richey
Law Offices of Mel Smith, Esq.                   T.R. Richey Law Firm, PC
5315-B Cypress Creek Parkway, #125               7015 Snider Plaza, Suite 203
Houston, Texas 77069-4410                        Dallas, Texas 75205
mel@mlsesq.com                                   trr@trricheylawfirm.com
Counsel for Control Insulation Services          Counsel for Sunstate Equipment
LLC                                              Company

Shane M. Bebout                                  Richard A. Simmons
Todd Barron Thomason Hudman & Bebout             Waldron & Schneider
3800 East 42nd Street, Suite 409                 15150 Middlebrook Drive
Odessa, Texas 79762-5982                         Houston, Texas 77058
SBebout@toddlawfirm.com                          rsimmons@ws-law.com
Counsel for Marquez Construction &               Counsel for Texas Gamma Ray,
Maintenance, LLC                                 LLC dba TGR Industrial Services

Scott J. Davenport                               Robert M. Lovein
Davenport Law Firm, PC                           Lovein Ribman PC
2009 Lubbock Street                              1225 Main Street, Suite 102
Houston, Texas 77007                             Grapevine, Texas 76051
scottd@davenport-law.com                         rlovein@loveinribman.com
Counsel for Global Welding Service, Inc.         Counsel for Dancar Energy
                                                 Construction, LLC




                                                             Notice of Appearance – Page 3 of 4
W.Jason Walker                        Amy K. Wolfshohl
Andrews Myers PC                      Emily A. Pendleton
1885 Saint James Place, 15th Floor    1000 Main Street, 36th Floor
Houston, Texas 77056                  Houston, Texas 77002
jwalker@andrewsmyers.com              wolfshohl@porterhedges.com
Counsel for Lexicon, Inc.             pendleton@porterhedges.com
                                      Counsel for Targa Southern
                                      Delaware LLC




                                           /s/Kristen Bates
                                     Kristen Bates




                                                 Notice of Appearance – Page 4 of 4
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lisa Prado on behalf of Kristen Bates
Bar No. 24073881
lprado@thestrongfirm.com
Envelope ID: 52737996
Status as of 4/22/2021 3:21 PM MST

Associated Case Party: Global Welding Services, Inc.

Name               BarNumber Email                         TimestampSubmitted Status

Scott Davenport                scottd@davenport-law.com    4/22/2021 2:46:25 PM    SENT



Associated Case Party: Targa Southern Delaware LLC

Name                BarNumber Email                             TimestampSubmitted Status

Lola Martinez                   lmartinez@porterhedges.com      4/22/2021 2:46:25 PM       SENT

Emily APendleton                ependleton@porterhedges.com     4/22/2021 2:46:25 PM       SENT

Laura Folk                      lfolk@porterhedges.com          4/22/2021 2:46:25 PM       SENT

Amy K.Wolfshohl                 awolfshohl@porterhedges.com     4/22/2021 2:46:25 PM       SENT



Associated Case Party: Inspection Associates, Inc.

Name             BarNumber   Email                       TimestampSubmitted       Status

Kristen Bates                kbates@thestrongfirm.com    4/22/2021 2:46:25 PM     SENT

Bret L.Strong                bstrong@thestrongfirm.com 4/22/2021 2:46:25 PM       SENT



Case Contacts

Name               BarNumber   Email                    TimestampSubmitted Status

Marianna Green                 magreen@clarkhill.com 4/22/2021 2:46:25 PM       SENT



Associated Case Party: Accredited Casualty and Surety Company, Inc.

Name

Toni Scottreed
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lisa Prado on behalf of Kristen Bates
Bar No. 24073881
lprado@thestrongfirm.com
Envelope ID: 52737996
Status as of 4/22/2021 3:21 PM MST

Associated Case Party: Accredited Casualty and Surety Company, Inc.

Chris Ward                      cward@clarkhill.com   4/22/2021 2:46:25 PM   SENT



Associated Case Party: Texas Gamma Ray, LLC

Name                  BarNumber     Email                    TimestampSubmitted Status

Richard A.Simmons                   rsimmons@ws-law.com 4/22/2021 2:46:25 PM        SENT



Associated Case Party: Sunstate Equipment Co., LLC

Name                BarNumber    Email                    TimestampSubmitted Status

T. RagonRichey                   trr@trricheylawfirm.com 4/22/2021 2:46:25 PM   SENT



Associated Case Party: Marquez Construction & Maintenance, LLC

Name                BarNumber     Email                      TimestampSubmitted Status

Shane M.Bebout                    sbebout@toddlawfirm.com 4/22/2021 2:46:25 PM      SENT

Janie M.Whitfield                 janie@toddlawfirm.com      4/22/2021 2:46:25 PM   SENT



Associated Case Party: Benchmark Electrical Solutions, Inc.

Name                  BarNumber Email                       TimestampSubmitted      Status

Charles E.Wear, Jr.                 charles@wear-law.com 4/22/2021 2:46:25 PM       SENT



Associated Case Party: DanCar Energy Construction

Name                BarNumber Email                         TimestampSubmitted Status

Robert M.Lovein                  rlovein@loveinribman.com   4/22/2021 2:46:25 PM    SENT
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lisa Prado on behalf of Kristen Bates
Bar No. 24073881
lprado@thestrongfirm.com
Envelope ID: 52737996
Status as of 4/22/2021 3:21 PM MST

Associated Case Party: Lexicon, Inc.

Name             BarNumber    Email                     TimestampSubmitted    Status

W. JasonWalker                jwalker@andrewsmyers.com 4/22/2021 2:46:25 PM   SENT



Associated Case Party: Control Insulation Services, Inc.

Name        BarNumber Email              TimestampSubmitted Status

Mel Smith              mel@mlsesq.com    4/22/2021 2:46:25 PM   SENT